Title: To George Washington from Brigadier General Benedict Arnold, 8 May 1776
From: Arnold, Benedict
To: Washington, George



Dear General
Montreal May 8th 1776.

Your favour of the 3d April I received a few days since & should have Answered by the last Post but was obliged to go to Chambly to give Directions about some Gondeloes building there. I heartily Congratulate you, on the success of your Arms against Boston & am sorry it is not in my power to give you a

more pleasing Accot of our Affairs in this Country, which wear no very favourable aspect at present. Genl Thomas arrived here about  days since & has joined the Army before Quebec. General Wooster is disgusted & expected here daily. Our Army Consists of few more than Two thousand Effective Men, & twelve hundred sick & unfit for duty chiefly with the small Pox which is universal in the Country. We have very little Provs. No Cash, & less Credit & until the arrival of the heavy Cannon & two Mortars from Cambridge Our Artillery has been triffling; the Mortars I expect will reach Camp tomorrow & shells can be supplied from three Rivers. I hope they will have the desired Effect. the want of Cash has greatly retarded Our Opperations in this Country. We are fortifying two very Important Posts which Command the River at Richilieu, fifteen Leagues above Quebec and at Jacques Cartier which commands a pass between two Mountains eleven Leagues above Quebec: If succours should arrive before we can possess ourselves of Quebec I hope we shall be able to Maintain these two Posts until a reinforcement Arrives to our Assistance, which we are told are on their way here. these are the only Posts that secure the River, until you approach near Montreal and of so much consequence, that Nothing but superiour numbers will oblige us to abandon them.
I have mounted three 24 Pounders on a Gundaloe & Armed several Battoes, which go down the River tomorrow. these with a schooner mounting Ten Guns & a Gundaloe Mounting One twelve Pounder are all the Force we have in the River. four other Gondaloes are building at Chambly calculated to Mount three heavy pieces of Cannon. but will not be compleated these two weeks. tomorrow I set off for the Army with no very Agreable prospects before me. should the enemy receive any considerable reinforcement soon, I make no Doubt, we shall have our hands full. at any rate we will do all that can be expected from Raw Troops, badly cloathed and fed, & worse paid, & without Dicipline. & trust the event to Providence. We have received advice that the 8th Regt of about 400 Men with a number of Savages are coming down from the Upper Countries. I have Posted 500 Men at the Cedars a Narrow pass 15 Leagues above this place. they have two pieces Cannon & well entrenched by which the Enemy must pass.

I have only time to beg you will Accept my best wishes & respectful Compliments & make the same to the Gentn of your family. I am most respectfully Dr General Your Obt & very Hble Servt

Benedt Arnold

